DETAILED ACTION
Allowable Subject Matter
Claims 1- 8 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach various devices and methods for testing rock/ground samples.  The devices and methods include loading the samples in multi-axial directions as well as water injection.  See United States Patent Application Publication 2017/0003263, United States Patent 10,845,291, United States Patent 9,903,826, and United States Patent 5,698,772.  The prior art do not appear to teach the testing apparatus comprising
a cylinder body (8) having a top opening, and a sealing cover (1) matched with the top opening of the cylinder body (8), 
wherein two blocking mechanisms I (7) are symmetrically arranged in the cylinder body (8) along an axis thereof, and two blocking mechanisms II (4) are respectively arranged at an internal top end and an internal bottom end of the cylinder body (8); 
partitioning plates (6), whose bottom ends are connected to a bottom of the cylinder body (8), are respectively arranged on both sides of each of the blocking mechanisms I (7); 
one end of a sealing organ cover (17) is connected to a sidewall of each of the partitioning plates (6), and the other end of the sealing organ cover (17) is connect a sidewall of each of the blocking mechanisms I (7); 
water blocking plates (18) are respectively arranged at both sides of each of the blocking mechanisms I (7) and are perpendicular to the partitioning plates (6); 
one end of each of the water blocking plates (18) is connected to the sidewall of each of the partitioning plates (6), and the other end of each of the water blocking plates (18) is connected to an internal portion of the cylinder body (8); 
a water injection pipe (19) is disposed between the water blocking plates (18) on a same side, and an end of the water injection pipe (19) extends outwardly through an internal wall of the cylinder body (8)

a) clearing soil and fragmented rocks deposited by weathering and erosion on a surface of a rock mass to be investigated, excavating vertical trenches around a target point, and exposing a fresh geological body to be inspected; 
b) using a joint structure analysis method together with a geophysical detection method to extract fracture intersection information inside the geological body exposed in the step a), and identifying water-conducting units and water-control nodes which conduct and control a groundwater flow; 
c) based on an identification result of the step b), marking four to five sampling ranges on the geological body to be inspected which is obtained in the step a), and intercepting large-volume irregular undisturbed rock samples (31) containing a plurality of the water-conducting units and water-control nodes along each sampling boundary; 
d) determining four to five seepage test directions for the rock samples (31) obtained in the step c), and defining two opposite boundaries along a sample seepage direction as permeable interfaces A and B, wherein A is an in-permeation surface, B is an out-permeation surface, and other sample boundary surfaces are defined as non-permeable surfaces; 
e) loading one of the rock samples (31) in the step d) into a cylinder body (8) according to a position meeting a predetermined seepage direction, in such a manner that the in-permeation surface and the out-permeation surface of the rock sample (31) respectively correspond to two open end faces of the cylinder body (8); blocking the non-permeable surfaces by two blocking mechanism I (7) and two blocking mechanisms II (4); 
f) waiting until an anti-seepage blocking treatment in the step e) is completed, then sealing the open ends of the cylinder body (8) by sealing covers (1) to form a seepage pressure chamber; 
g) connecting an in-permeation surface of the seepage pressure chamber to a pressurized water supply equipment through a water injection pipe (19), and connecting an out-permeation surface to a water storage container through another water injection pipe (19), 
h) after components in the step g) are completely connected, staring a pressure measuring device to apply an osmotic water pressure to the rock sample (31) when air pressures in two shells and two tanks reach a steady state, wherein water continuously flows along a fracture network of the rock sample (31) from the in-permeation surface under a preset initial pressure, so as to achieve sample saturation; 
i) adjusting an osmotic pressure value of the pressure measuring equipment, and recording corresponding data comprising pressures, times and flow rates after water flow reaches a steady state; further changing a confining pressure and the osmotic pressure value according to a predetermined plan in an experimental scheme, to obtain a group of steady-state test data corresponding to different confining pressures and different osmotic pressures; 
j) opening the sealing covers (1), and releasing the two blocking mechanisms I (7) and the two blocking mechanisms II (4) to free the non-permeable surfaces of the rock sample (31); turning the rock sample (31), and redefining the non-permeable surfaces, the in-permeation surface and the out-permeation surface of the rock sample (31) according to the seepage test directions determined in the step d); repeating the steps e)-i) until the rock sample (31) seeps through all the predetermined seepage test directions; 
k) repeating the steps d) j) for the other of the rock samples (31) obtained in the step c) until all the rock samples (31) are tested; and 
l) calculating and analyzing based on data obtained in the step k) to obtain spatial variability of a water-conducting structure of a geological structure under different seepage pathways, and further obtain comprehensive characterization results of hydrogeological properties of the geological structure.
as in claim 8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856